Case 2:19-mc-00009-LGW-BWC Document9 Filed 02/17/21 Page1of1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

FREDDIE LEWIS IRVIN.

Plaintiff,
JUDGMENT IN A CIVIL CASE

9.
CASE NUMBER: MCA

JEFF COLEMAN, etal.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury

has rendered its verdict.

Decision by Court. This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 17th day of February 2021, the Report
and Recommendation of the Magistrate Judge is ADOPTED as the Order of the Court. Therefore,
Plaintiffs motion for temporary restraining order and motion for leave to proceed in forma

pauperis are DENIED. This case stands CLOSED.

Approved by:

 

  

 

 

(7, Caz] John E. Triplett. Acting Clerk
; Clerk

fl a
[ ud taloot
(By) Deputy Clerk *

Date

GAS Rev 10/2020
